DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 6 is objected to because of the following informalities:  
In Claim 6, “panel unit 2012” (Page 4) should read “panel unit”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0364763 A1 to Jin et al. (hereinafter "Jin")in view of U.S. Patent Application Publication 2017/0220844 A1 to Jones et al. (hereinafter "Jones").
Regarding Claim 1, Jin teaches a fingerprint identification module applied for an electronic device, wherein the electronic device comprises a screen assembly provided with a glass substrate, the fingerprint identification module comprises: a color filter coating applied onto the glass substrate (Figs. 2-3, 7; Para. 68-78, 100-105 of Jin; rear cover 230 may be formed of various materials (e.g., plastic, metal, or glass). The rear cover 230 may be fixed to the… bracket… electronic device 100… may include a case 101, a display 160, a wavelength selection substrate 250 a rear panel 190, a fingerprint sensor 180, a bracket 240); and an image sensor arranged away from the color filter coating (Figs. 2-3, 7; Para. 68-78, 100-105 of Jin; rear cover 230 may be formed of various materials (e.g., plastic, metal, or glass). The rear cover 230 may be fixed to the… bracket… electronic device 100… may include a case 101, a display 160, a wavelength selection substrate 250 a rear panel 190, a fingerprint sensor 180, a bracket 240… rear panel 190 may be disposed under the wavelength selection substrate 250 and may include a sensor disposition area 191. The fingerprint sensor 180 may be disposed under the sensor disposition area 191. Through the sensor disposition area 191, the fingerprint sensor 180 may collect at least a portion of the light passing through the display 160… bracket 240 is disposed under the rear panel 190 to support the rear panel 190, the display 160, and the like. The printed circuit board 210 may be disposed under the bracket 240, and may be electrically connected to the display 160 and the fingerprint sensor 180).
Jin does not explicitly disclose an optical collimator arranged at a side of the color filter coating away from the glass substrate; and an image sensor arranged at a side of the optical collimator.
Jones teaches an optical collimator arranged at a side of a filter coating away from a substrate; and an image sensor arranged at a side of the optical collimator (Fig. 7; Para. 56-64 of Jones; display stack 710 of the device depicted in FIG. 7 further includes a cover lens 741, above which an input surface 740 provides a sensing region for a biometric input. The cover lens 741 is attached to a polarizer film 743 via clear adhesive 742, and the polarizer film 743 is attached to the display encapsulation 711 via additional clear adhesive 742… optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731).
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include an optical collimator arranged at a side of the color filter coating away from the glass substrate; and an image sensor arranged at a side of the optical collimator using the teachings of Jones for achieving a relatively high aspect ratio for an optical sensing system using a cost-effective structure that is relatively easy to manufacture (Para. 27 of Jones).

Regarding Claim 2, the combination of Jin and Jones teaches a module bracket onto which the optical collimator and the image sensor are installed, wherein the module bracket is fixed onto the glass substrate at a position where the color filter coating is applied (Fig. 7; Para. 56-64 of Jones; optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731
Fig. 7; Para. 100-105 of Jin; rear panel 190 may be disposed under the wavelength selection substrate 250 and may include a sensor disposition area 191. The fingerprint sensor 180 may be disposed under the sensor disposition area 191. Through the sensor disposition area 191, the fingerprint sensor 180 may collect at least a portion of the light passing through the display 160… bracket 240 is disposed under the rear panel 190 to support the rear panel 190, the display 160, and the like. The printed circuit board 210 may be disposed under the bracket 240, and may be electrically connected to the display 160 and the fingerprint sensor 180).

Regarding Claim 3, the combination of Jin and Jones teaches that an area of the color filter coating is greater than or equal to an installation coverage area of the module bracket and the glass substrate (Fig. 7 of Jones).

Regarding Claim 4, the combination of Jin and Jones teaches that an edge of each of the optical collimator and the image sensor is fixed onto the module bracket (Fig. 7; Para. 56-64 of Jones; optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731
Fig. 7; Para. 100-105 of Jin; rear panel 190 may be disposed under the wavelength selection substrate 250 and may include a sensor disposition area 191. The fingerprint sensor 180 may be disposed under the sensor disposition area 191. Through the sensor disposition area 191, the fingerprint sensor 180 may collect at least a portion of the light passing through the display 160… bracket 240 is disposed under the rear panel 190 to support the rear panel 190, the display 160, and the like. The printed circuit board 210 may be disposed under the bracket 240, and may be electrically connected to the display 160 and the fingerprint sensor 180).

Regarding Claim 5, the combination of Jin and Jones teaches that the edge of each of the optical collimator and the image sensor is adhered onto the module bracket, and the module bracket is adhered onto the glass substrate (Fig. 7; Para. 56-64 of Jones; optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731
Fig. 7; Para. 100-105 of Jin; rear panel 190 may be disposed under the wavelength selection substrate 250 and may include a sensor disposition area 191. The fingerprint sensor 180 may be disposed under the sensor disposition area 191. Through the sensor disposition area 191, the fingerprint sensor 180 may collect at least a portion of the light passing through the display 160… bracket 240 is disposed under the rear panel 190 to support the rear panel 190, the display 160, and the like. The printed circuit board 210 may be disposed under the bracket 240, and may be electrically connected to the display 160 and the fingerprint sensor 180).

Regarding Claim 6, the combination of Jin and Jones teaches that the screen assembly further comprises an Organic Light-Emitting Diode (OLED) panel unit arranged at a side of the glass substrate away from the color filter coating and a glass cover plate arranged at a side of the OLED panel unit away from the glass substrate (Fig. 7; Para. 56-64 of Jones; display stack 710 and possible configurations of aperture layer(s) 701 a, 701 b with a collimating filter layer 702. The display stack 410 may correspond, for example, to a semi-transparent emissive display, and includes a TFT substrate 712, TFT/OLED elements 713… display stack 710 of the device depicted in FIG. 7 further includes a cover lens 741).

Regarding Claim 7, the combination of Jin and Jones teaches that the OLED panel unit is provided with at least one OLED (Claim 2 of Jones).

Regarding Claim 8, the combination of Jin and Jones teaches that a protection coating is applied to a side of the glass substrate away from the OLED panel unit at a region other than a region where the color filter coating is located (Fig. 3; Para. 69, 78 of Jin; protective layer 193).

Regarding Claim 9, the combination of Jin and Jones teaches an electronic device, comprising the fingerprint identification module according to claim 1 (Figs. 3A-3B of Jones).

Regarding Claim 10, the combination of Jin and Jones teaches that the electronic device is a mobile phone, a laptop computer, a personal digital assistant, a vehicle-mounted computer, a music player, an e-book or a navigator (Figs. 3A-3B of Jones).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622